Citation Nr: 0001002	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  96-13 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of entitlement to death benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION


The veteran had active military service from August 1949 
until April 1952.  He died in January 1996.  The appellant 
is his widow. 

This matter comes before the Board of Veteran's Appeals 
(Board) from a February 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the appellant recognition as the 
veteran's surviving spouse for the purpose of entitlement to 
VA death benefits. 

The case was remanded in April 1998 for a field examination 
concerning the status of the appellant and the veteran prior 
to their ceremonial marriage in April 1995 which lasted 
about three months short of one year prior to the veteran's 
death on January [redacted], 1996.  She was to be afforded 
the opportunity to submit evidence that she acknowledged the 
veteran as her legal husband during the period of their 
cohabitation until their ceremonial marriage.  In addition, 
the appellant was to be informed that she could submit a 
"written statement" that "she had no knowledge of an 
impediment to the marriage to the veteran [which] will be 
accepted in the absence of information to the contrary, as 
proof of that fact" pursuant to 38 C.F.R. § 3.205(c) 
(1999).  Also, a field examiner was to inquire of friends, 
neighbors, acquaintances, and others in the community where 
the appellant and the veteran lived to ascertain whether the 
appellant ever indicated that she considered herself to be a 
legal spouse of the veteran prior to their ceremonial 
marriage or he considered himself to be her legal spouse, or 
both.  However, the development has not been completed by 
the RO.  


REMAND

In April 1998, the RO wrote to the appellant at her most 
recent address of record informing her, pursuant to the April 
1998 Board remand, that she could submit evidence showing 
that she had acknowledged the veteran as her legal husband 
during the period of their cohabitation until their 
ceremonial marriage and that she could submit a written 
statement that she had no knowledge of an impediment to 
marriage of the veteran during the time that they lived 
together prior to their ceremonial marriage.  

However, a June 1998 report of a VA field examination 
reflects that a locator letter had been sent to the only 
known mailing address of the appellant and to the post office 
attempting to locate the appellant.  This report indicates 
that the appellant could not be located.  Moreover, on file 
is an August 1999 letter from the Veterans Service Center 
Manager to the Chairman of the Board stating that all 
attempts to locate the widow had proven unsuccessful and 
neither the postal authorities nor the veteran's accredited 
representative had an address other than that already of 
record and from which all mail had been returned as 
undeliverable.  That letter also cites Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993) for the proposition that "[I]n the 
normal course of events, it is the burden of the [claimant] 
to keep the VA apprised of his [or her] whereabouts.  If he 
[or she] does not do so, there is no burden on the part of 
the VA to turn up heaven and earth to find him [or her]."  
However, this cited statement also continues to state that 
"[i]t is only where a file disclosed other possible and 
plausible addresses that an attempt should be made to locate 
him [or her] at the alternate known address before finding 
abandonment of a previously adjudicated benefit."  Hyson, at 
265.  

In this case there is information on file in the form of a 
Report of Contact dated in October 1996 indicating that an 
employee of the Sunshine Financial Service Group (who was the 
payee for the appellant's Social Security benefits) had 
called and informed the RO that the appellant was 
incarcerated and would not be able to attend a hearing.  
While a VA Form 9 was subsequently received from the 
appellant in November 1997 reflecting her old address (and 
thus indicating that she was no longer incarcerated) the 
record suggests that the above noted employee might have 
information concerning the appellant's whereabouts.  If so, 
this would help facilitate the conducting of a VA field 
examination as previously requested.  

Moreover, it is unclear from the record whether any Social 
Security benefits that the appellant receives are derived 
through her marriage to the veteran and whether the Social 
Security Administration recognizes her as the wife of the 
deceased veteran.  Any such information could be relevant to 
the question of her marital status prior to the ceremonial 
marriage.  Generally see Camphor v. Brown, 5 Vet. App. 514, 
517-18 (1993) as to the relevance of receipt of Social 
Security benefits in claim spousal recognition.  

Further, the Board observes that no attempt was made to 
inquire of friends, neighbors, acquaintances, and others in 
the community where the appellant and the veteran lived to 
ascertain whether the appellant ever indicated that she 
considered herself to be a legal spouse of the veteran prior 
to their ceremonial marriage or he considered himself to be 
her legal spouse, or both.  In this regard, the original 
claim for death benefits in February 1996 reflects not only a 
mailing address but also and address of [redacted], 
[redacted].  Thus, the record 
suggests that an attempt could have been made in this 
vicinity to locate friends, neighbors or acquaintances.  
"[W]here [] the remand orders of the Board or this Court are 
not complied with, the Board itself errs in failing to insure 
compliance."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Lastly, the Board notes that at the October 1997 hearing the 
appellant testified that she was almost homeless and was 
living in another person's garage (page 2 of that transcript) 
and, thus, any inability to contact the appellant may be the 
result of financial duress (which would take this case out of 
the "normal course of events" referred to in Hyson, Id.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions: 

1.  The RO should again attempt to 
determine the appellant's mailing address 
and her current residence.  The attempts 
should include contacting her Social 
Security benefits payee and sending a 
field representative to her last known 
residence (cited above).  

2.  If the appellant's residence is 
located, the RO should make arrangements 
for a field examination to determine the 
appellant's state of mind, and the 
reputation of the veteran and the 
appellant in the community where they 
lived during the period of their 
cohabitation prior to their ceremonial 
marriage, with respect to the nature of 
their ostensible marital relationship 
from the time they began cohabiting until 
their ceremonial marriage in April 1995.  
The appellant should be interviewed by a 
field examiner who should specifically 
request her to state: (1) when she began 
cohabiting with the veteran; (2) the 
dates and places of all co-residence or 
co-habitation with the veteran; (3) 
whether she knew that common-law 
marriages were not recognized in the 
State of Florida; (4) whether at any time 
during their cohabitation prior to their 
ceremonial marriage she believed she was 
legally married to the veteran, or he 
believed that he was legally married to 
her, and if so, (5) the basis for this 
belief, and (6) why she and the veteran 
subsequently decided to undergo a formal 
marriage ceremony in April 1995; and (7) 
whether she held herself out openly in 
the community where she lived during the 
period of her cohabitation with the 
veteran prior to their ceremonial 
marriage as the "wife" of the veteran or 
he held himself out to be her 
"husband."  

Also, the field examiner should inquire 
as to the appellant's level of education, 
work experience, and general level of 
sophistication.  

3.  A VA field examiner should also make 
inquiry of friends, neighbors, 
acquaintances, and others in the 
community where the appellant and the 
veteran lived during their cohabitation 
until their ceremonial marriage, in order 
to ascertain whether the appellant ever 
indicated that she considered herself to 
be a legal spouse of the veteran prior to 
their ceremonial marriage or he 
considered himself to be her legal 
spouse, or both, (i.e., whether she or he 
referred to themselves as husband and 
wife, or whether they were generally 
known in the community to be merely 
living together without "benefit" of 
marriage).  All pertinent leads should be 
fully developed.  The field examiner 
should be given access to the claims 
folder prior to conducting the 
investigation.  

This attempt should be made at and around 
the appellant's last known residence 
(cited above) and at her current 
residence (if her current residence is 
determined).  

4.  If the appellant's current residence 
or her current mailing address can be 
determined, she should be afforded the 
opportunity to submit any documentation 
showing that she acknowledged the veteran 
as her legal husband during the period of 
their cohabitation until their ceremonial 
marriage.  

5.  In keeping with 38 C.F.R. § 3.205(c) 
(1999) the appellant should be informed 
by the RO (if her current residence or 
mailing address can be determined), and 
hereby is, informed that she may submit a 
"written statement" that "she had no 
knowledge of an impediment to the 
marriage to the veteran [which] will be 
accepted in the absence of information to 
the contrary, as proof of that fact."  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development has been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested field examination does not 
contain the appellant's answer to the 
posed question, appropriate corrective 
action is to be implemented.  

7.  Following completion of the above 
requested development, the RO should 
review the evidence and determine whether 
the appellant's claim may now be granted.  
If the determination remains adverse to 
the appellant, she and her representative 
should be furnished a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites the 
applicable legal provisions and reflects 
reasons and bases for the decision 
reached.  They should be given the 
opportunity to respond thereto.  

The attention of the RO is addressed to 
contentions of the appellant's service 
representative in Informal Hearing 
Presentations of March 1998 and October 
1999, alternatively, that a hearing 
officer's decision and supplemental 
statement of the case (SSOC) were not 
issued after the appellant's October 1997 
hearing at the RO or if they were issued 
they are not on file and should be 
located and associated with the claim 
file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  No action is required of the appellant until she 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


